Citation Nr: 0919557	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-20 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
December 1956 to December 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which reopened the Veteran's claim for service connection 
for bilateral hearing loss on the basis of new and material 
evidence, but then proceeded to deny this claim on its 
underlying merits.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed December 1966 rating decision first 
considered and denied the Veteran's claim for service 
connection for bilateral hearing loss because there was no 
evidence of relevant complaints, treatment, or diagnosis of 
ear infection or bilateral hearing loss during his military 
service.  A further stated basis for denial was the lack of 
competent evidence of a then current bilateral hearing loss 
disability.  

2.  Some of the additional evidence received since that 
December 1966 decision, however, is not cumulative or 
redundant of evidence previously considered and raises a 
reasonable possibility of substantiating this claim.  In 
particular, there is now competent medical evidence of a 
current diagnosis of bilateral hearing loss.  There also is 
now medical and lay evidence substantiating the Veteran 
sustained acoustic trauma during his military service.



3.  But there is still no indication the Veteran had 
bilateral hearing loss while he was in the military - or 
relevant complaints, or sensorineural hearing loss within one 
year after his discharge or even for many ensuing years.  And 
the most probative medical evidence of record discounts any 
notion that his current bilateral hearing loss is 
attributable to his military service, including to any 
acoustic trauma or other ear injury he may have sustained in 
service.


CONCLUSIONS OF LAW

1.  The December 1966 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  But new and material evidence has been received since 
that December 1966 decision to reopen the claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2006.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that a subsequent February 2007 letter complied 
with Dingess by also discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the claim in the June 2007 SOC - including considering the 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  So the 
timing defect in the provision of the notice has been 
rectified.

Moreover, since the Board is reopening the claim on the basis 
of this new and material evidence, there is no need to 
discuss whether the Veteran has received sufficient notice 
insofar as the specific reasons for the prior, December 1966 
denial because, even if he has not, this is inconsequential 
and, therefore, at most harmless error because the Board is 
reopening his claim regardless.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).



Unfortunately, some, though not all, of the records 
concerning the Veteran's military service are not available 
for consideration, presumably having been destroyed in the 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, a military records repository.  
When, as here, these service records are lost or missing, 
through no fault of the Veteran, VA has a heightened duty to 
consider the applicability of the benefit of the doubt rule, 
to assist him in developing his claim, and to explain the 
reasons and bases for the decision.  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  Moreover, the mere 
fact that these records are not available for consideration 
does not obviate the need for the Veteran to still have 
medical nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition (here, 
bilateral hearing loss) and his military service.  Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing records concerning his service - either service 
treatment records (STRs) or service personnel records (SPRs), 
do not lower the threshold for an allowance of his claim.  
The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  
And, unfortunately, the record does not contain the required 
supporting medical nexus evidence in this particular 
instance.



Further in this regard, the NPRC provided a negative response 
to the VA's request for the Veteran's service personnel file, 
stating the file was fire-related and cannot be 
reconstructed.  Therefore, further attempts would be futile.  
There is no basis for any further pursuit of his SPRs.  
38 C.F.R. § 3.159(c)(2) and (3).

Moreover, VA fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and unsuccessfully electronically searched for VA treatment 
records in his geographic area, although he does not contend 
he received VA outpatient treatment.  And he personally 
submitted private treatment records, as well as lay and 
personal statements.  Significantly, the RO arranged for a VA 
compensation examination, and clarifying addendum, for a 
medical nexus opinion concerning the cause of his bilateral 
hearing loss - including, in particular, in terms of whether 
it is attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied 
the RO made reasonable efforts to obtain any identified 
medical records.  VA has fulfilled the VCAA's duty to assist.  
38 U.S.C.A. § 5103A.

II.  Analysis-New and Material Evidence to Reopen the 
Bilateral Hearing Loss Claim

The RO denied service connection for bilateral hearing loss 
in a December 1966 rating decision because he lacked a then-
current diagnosed disability of bilateral hearing loss.  He 
also lacked any evidence of complaint, treatment, or 
diagnosis during service for any ear infection or hearing 
problems, and his separation examination showed normal 
hearing.  The RO notified him of the December 1966 decision 
and apprised him of his procedural and appellate rights, but 
he did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).

The Veteran filed a petition to reopen his claim for service 
connection for bilateral hearing loss in December 2005.  
Therefore, the amended regulations with respect to new and 
material evidence are for application.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 38 C.F.R. 
§ 3.156 to petitions to reopen filed on or after August 29, 
2001.

Although not binding upon the Board, the RO in its November 
2006 rating decision at issue, followed by its June 2007 SOC, 
made a threshold preliminary determination of whether there 
was new and material evidence to reopen this previously 
denied claim.  In any event, the Board has jurisdictional 
responsibility to determine whether it is proper for the 
claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 
05-92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the bilateral hearing loss claim before 
proceeding to readjudicate the underlying merits of the 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.



Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Evidence of record at the time of the prior December 1966 
rating decision consisted of the Veteran's original claim 
application (VA Form 21-526), his STRs, and DD Form 214.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
December 1966 rating decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (indicating the evidence to be considered in 
making this new and material determination is that added to 
the record since the last final denial on any basis).

Since that December 1966 decision, crucial additional medical 
records were submitted, including a December 2005 private 
treatment record and the report of an October 2006 VA 
compensation examination.  The December 2005 private 
treatment record indicates the Veteran has bilateral hearing 
loss and requires bilateral amplification (hearing aids) for 
his ears.  In addition, the October 2006 VA audiological 
compensation examination report diagnosed him with moderately 
severe to profound bilateral sensorineural hearing loss.  
Since the absence of a diagnosis of bilateral hearing loss 
was a stated basis for the December 1966 rating decision, 
these newly submitted medical records providing this 
diagnosis are both new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).

In addition to the diagnosis of bilateral hearing loss, the 
Veteran also has provided personal and lay statements noting 
his assignment to using 105mm Howitzer guns in an artillery 
unit, before his assignment to personnel specialist in that 
unit.  And importantly, the October 2006 VA audiological 
compensation examiner, after reviewing the Veteran's STRs, 
provided an addendum conceding the Veteran had sustained 
acoustic trauma while in service, in that capacity.  Although 
this, alone, is insufficient to substantiate a claim for 
bilateral hearing loss, this provides an even more complete 
picture of his disability.  Id.  See also Evans, 9 Vet. App. 
at 284, indicating the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but it must be probative as to each element that was a 
specified basis for the last disallowance.

Accordingly, the Board concludes that new and material 
evidence has been submitted since the December 1966 rating 
decision; thus, the claim for service connection for 
bilateral hearing loss must be reopened.  It is important for 
the Veteran to understand that the standard for reopening a 
claim is low and does not necessarily indicate that the claim 
will be finally granted.  Indeed, as discussed below, there 
is still insufficient evidence to grant his underlying claim 
for service connection for bilateral hearing loss.



III.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Organic diseases of the nervous system - such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. at 159.  

Most fatal to the Veteran's claim at issue for bilateral 
hearing loss is the fact that he did not have any relevant 
complaints or seek treatment for problems with his hearing 
either during his period of active duty service or even for 
some 47 years afterwards.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

The Veteran also has failed to otherwise establish a 
correlation between his current hearing loss disability and 
acoustic trauma during his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  In that regard, 

The Veteran clearly meets the preliminary, threshold 
requirement for service connection of a currently diagnosed 
bilateral hearing loss disability.  Boyer, 210 F.3d at 1353;  
Brammer, 3 Vet. App. at 225.  The December 2005 private 
treatment record confirms he has bilateral hearing loss and 
requires bilateral amplification (hearing aids) for his ears.  
In addition, his October 2006 VA audiological compensation 
examination resulted in a diagnosis of moderately severe to 
profound bilateral sensorineural hearing loss.  His auditory 
thresholds and speech recognition scores evidence bilateral 
hearing loss sufficient for VA standards under 
38 C.F.R. § 3.385.  Therefore, it is clear from these reports 
that he has a confirmed current bilateral hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. § 
3.385; Brammer, 3 Vet. App. at 225.

Even so, as for evidence of this disability during service, a 
review of the Veteran's service treatment records (STRs) - 
which, unlike his SPRs, are available for consideration - 
shows no mention of any relevant complaint, treatment, 
or diagnosis of bilateral hearing loss.  38 C.F.R. 
§ 3.303(b).  Neither is there any reference to an ear 
infection or other ear pathology.  And his November 1958 
separation examination was equally unremarkable, also not 
noting any hearing loss in either ear.  Indeed, whispered 
voice testing was 15/15, bilaterally, so normal.  In the 
absence of any hearing loss in service, his service treatment 
records provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  

The Board does concede, however, that the Veteran suffered 
acoustic trauma in service as he is alleging.  Indeed, his DD 
Form 214 shows he was assigned to an artillery unit.  His 
personal and lay statements elaborate that he operated 105 mm 
Howitzer guns in that artillery unit, before being appointed 
as a personnel specialist.  This is acceptable confirmation 
of his military duties, considering his missing SPRs.  And 
the October 2006 addendum to the October 2006 VA examination 
further observes, after a review of his STRs and C-file, that 
he had significant military noise exposure as an 
artilleryman.  Significantly though, that addendum opinion 
also notes that his hearing was completely normal at 
separation, according to his STRs.

As mentioned, there was no objective indication of hearing 
loss for even decades later, until 2005, long after the 
Veteran's military service had ended.  The lapse of so many 
years, nearly half a century, after his separation from 
service and the first documented complaint or treatment for 
the claimed disorder is probative evidence to be considered 
in determining whether his current disability is traceable 
back to his military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

But the mere fact that he did not have indications of hearing 
loss when separating from service, or even for many ensuing 
years, is not altogether dispositive of his claim.  The laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish entitlement 
to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Rather, it is only required that the Veteran 
currently have sufficient hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual disability by VA standards (which, as mentioned, the 
Board is for purposes of this decision conceding he does), 
and that he have competent evidence etiologically linking his 
current hearing loss disability to his military service, 
which unfortunately, he does not.  See again Hensley.

Even acknowledging there is proof of the Veteran's claimed 
disability, and even assuming he experienced acoustic trauma 
during service in the manner alleged, there is competent 
medical evidence specifically discounting the notion of a 
nexus or relationship between that acoustic trauma during 
service and his current hearing loss disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  
Indeed, the October 2006 addendum to the October 2006 VA 
examination, after reviewing the Veteran's C-file and STRs, 
found his hearing loss is less likely than not due to 
military noise exposure, and instead more likely a post-
service occurrence.  

Furthermore, the Board emphasizes that evidence, which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  So the October 2006 VA 
compensation examiner's initial opinion attributing the 
Veteran's bilateral hearing loss to service cannot held to be 
competent, as it appears to only have been based upon the 
Veteran's 
self-reported history.



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of private medical opinions 
and the value of reviewing the claims folder.  The Court 
holds that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.



Here, since the initial opinion by the October 2006 VA 
compensation examiner did not provide an independent medical 
finding, comment, or opinion, confirming the Veteran's self-
reported history, it did not support his claim, requiring the 
RO to obtain further comment in the supplemental addendum 
statement.  The fact that the Veteran erroneously reported a 
diagnosis of bilateral hearing loss since 1959 also undercuts 
the credibility of his reported history.  It is highly 
revealing that, as soon as the C-file, including the 
Veteran's STRs, was reviewed, the examiner's October 2006 
addendum reversed the initial opinion, instead finding 
against a nexus to service.  Thus, the VA examiner's initial 
opinion is simply incompetent for purposes of establishing a 
positive nexus to service for the Veteran's bilateral hearing 
loss and, in fact, is expressly refuted by the supplemental 
addendum opinion.

There is also no alternative basis for a nexus in the form of 
evidence of a chronic disorder in service or any continuity 
of symptomatology after service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Again, there is no history of 
complaint, treatment, or diagnosis of the Veteran's current 
hearing loss disability either in service or for many years 
after.  Overall, the evidence of record does not support his 
claim for bilateral hearing loss.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current bilateral 
hearing loss disorder is traceable back to acoustic trauma in 
service, as a layman without medical expertise, he is not 
qualified to render a medical opinion concerning the cause of 
this current disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  So there is no reasonable doubt to 
resolve in the Veteran's favor, beyond that mentioned, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been submitted to reopen the 
claim for bilateral hearing loss.  To this extent only, the 
appeal is granted.

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


